 Exhibit 10.8

 



AMENDED AND RESTATED

SENIOR PROMISSORY NOTE

 

$1,000,000 Original Issue Date: December 31, 2014   Amendment No. 1: January 27,
2015 (effective December 31, 2014)   Amended and Restated: February 5, 2015
(effective December 31, 2014)   Los Angeles, CA

 

FOR VALUE RECEIVED, Loton, Corp., a Nevada corporation (“Borrower”), promises to
pay to the order of Trinad Capital Master Fund, Ltd., a Cayman Island exempted
company (“Lender”), the principal sum of One Million Dollars ($1,000,000) (the
“Maximum Loan Amount”), or so much of that sum as may be advanced pursuant to
the terms of this Amended and Restated Senior Promissory Note (this “Note”),
plus interest at the applicable Note Rate (as defined in paragraph 2) on the
unpaid principal amount of each Advance (as defined in paragraph 5(a)) from the
date of disbursement until the date such amounts advanced are repaid by Borrower
in full.

 

This Note amends and restates in its entirety that certain Senior Convertible
Promissory Note dated December 31, 2014, which was previously amended pursuant
to that certain Amendment No. 1 to the Senior Convertible Promissory Note dated
January 27, 2015 (and effective December 31, 2014) (collectively, the “Original
Note”). This Note does not constitute a satisfaction, release, termination,
novation or discharge of the Original Note. This Note is effective December 31,
2014 (the “Effective Date”).

 

Prior to the original issue date of this Note, Lender advanced $700,000.00 to
Borrower in various term loans during the period between April 2, 2012 and
November 30, 2014. All of the principal and accrued interest owed to the Lender
under the prior loans through the original issue date in the amount of $770,150
constitutes a portion of the Outstanding Loan Balance under this Note and each
and every prior loan was terminated under the Original Note.

 

1.          Maturity. All outstanding unpaid principal and accrued but unpaid
interest (the “Loan Balance”) shall be due and payable on June 30, 2016 or such
later date as Lender may agree to in writing (the “Maturity Date”) unless, prior
to such date, this Note shall have been prepaid in full pursuant to paragraph 4.

 

2.          Interest.

 

(a)          The principal sum outstanding at any time during the period from
the Effective Date until the Maturity Date (the “Term”) shall bear interest at
the rate of six percent (6%) per annum (the “Note Rate”), but in no event more
than the maximum interest rate permitted by applicable law. Interest shall be
calculated daily on the basis of a 365-day year at the rate equal to the Note
Rate, and shall be payable on the last business day of each calendar quarter
commencing on March 31, 2015 (each, an “Interest Payment Date”).

 

(b)          Prior to the Maturity Date, Borrower may from time to time in lieu
of making a payment to Lender pursuant to paragraph 3 of the interest due and
payable under this Note on any applicable Interest Payment Date, elect that the
amount of such interest be added to the principal sum outstanding under this
Note (such election, the “PIK Election”). Borrower shall provide written notice
of the PIK Election to Lender at least five (5) days before such applicable
Interest Payment Date, which notice shall state (i) the amount of interest due
and payable under this Note to be added to the principal sum outstanding and
(ii) the date on which such interest would otherwise be due and payable to
Lender. For the avoidance of doubt, immediately after each PIK Election, the
principal sum outstanding under this Note shall equal the sum of (x) the
outstanding unpaid principal immediately before the PIK Election, and (y) the
amount of interest otherwise due and payable on the applicable Interest Payment
Date.

 

 

 

  

3.          Manner of Payment. All payments under this Note shall be made by
wire transfer of immediately available funds to an account designated by Lender
in writing. Any payment shall be applied when received, first, to the payment of
any accrued but unpaid interest and, thereafter, to reduce the principal balance
of this Note. If any payment of principal or interest on this Note is due on a
day which is not a Business Day, such payment shall be due on the next
succeeding Business Day. As used herein, “Business Day” means a day other than
Saturday on which banks are generally open for business in New York City.

 

4.          Prepayment. Borrower may, without premium or penalty, at any time
and from time to time, upon fifteen (15) days’ prior written notice to Lender,
prepay all or a part of the outstanding unpaid principal, together with accrued
but unpaid interest thereon computed to the date of prepayment.

 

5.          Advances.

 

(a)          Subject to the terms and conditions of this Note, Borrower may from
time to time during the Term request that Lender advance funds to Borrower
(each, an “Advance”). Borrower shall request each Advance (each, an “Advance
Request”) by written notice to Lender (each a “Notice of Advance”). Prior to the
Maturity Date, Advances may be repaid and re-borrowed as provided herein.

 

(b)          Upon receipt of any such Notice of Advance, Lender may require such
additional information and documentation from Borrower, including without
limitation information and documentation regarding the affairs, business,
financial condition, operations, prospects or management of Borrower.

 

(c)          Borrower shall not be entitled to make any further Advance Requests
(i) on or after the Maturity Date, (ii) in the event that the aggregate
outstanding amount of Advances, including the proposed Advance, equals or
exceeds Maximum Loan Amount, and (iii) in the event that any representation or
warranty by Borrower contained herein is untrue or incorrect as of the date of
any such Advance Request.

 

6.          Conditions Precedent to Advances. Lender’s obligation to make
Advances under this Note during the Term shall be subject in all respects to the
following conditions precedent as of the date of each Advance:

 

(a)          there exists no Event of Default (as defined in paragraph 9) and
all representations and warranties of Borrower contained herein are true and
correct in all respects;

 

(b)          Lender has received a Notice of Advance and all information and
documentation which Lender has requested in connection therewith; and

 

(c)          each of Borrower’s representations and warranties in this Note
shall be true, accurate, and complete on the date of the Advance Request and on
the effective date of each Advance.

 

7.          Representations and Warranties. Borrower makes the following
representations, warranties and agreements in favor of Lender, which
representations and warranties shall survive the execution of this Note and
shall remain true, accurate and in full force and effect until all obligations
of Borrower under this Note have been satisfied and paid in full:

 

2

 

  

(a)          Borrower is a duly organized and validly existing corporation and
in good standing under the laws of the State of Nevada, and has the power and
authority to enter into and perform its obligations under this Note; and

 

(b)          Borrower has duly executed and delivered this Note, and this Note
is a legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms.

 

8.          Covenants. Borrower covenants and agrees that, on and after the date
hereof, and until the Loan and any other obligations of Borrower hereunder are
paid and performed in full and satisfied, Borrower shall comply with each of the
following covenants, unless compliance therewith shall have been waived in
writing by Lender:

 

(a)          Borrower will pay when due all its payment obligations hereunder,
in the manner and at the time and place specified in this Note or otherwise by
Lender in writing; and

 

(b)          Borrower will not without the prior written consent of Lender
guarantee any obligations other than in the ordinary course of business.

 

9.          Events of Default. Upon written notice by the Lender and failure to
cure by the Borrower within 5 business days of receipt of such notice, the
occurrence or existence of any one or more of the following shall constitute an
“Event of Default” hereunder:

 

(a)          Borrower fails to make any payment when due or otherwise to perform
any of the material terms, covenants or provisions of any loan agreement,
promissory note or other contract to which Borrower is a party; and/or

 

(b)          Borrower fails to observe or perform any covenant, obligation,
condition or agreement set forth herein.

 

10.         Remedies Upon an Event of Default. Upon the occurrence and during
the continuance of an Event of Default, Lender may declare by notice to Borrower
the entire outstanding principal balance of this Note, together with all accrued
interest thereon, immediately due and payable, without presentment, demand,
protest or notice of protest of any kind, all of which are hereby expressly
waived. To the extent permitted by law, Borrower shall pay Lender all
out-of-pocket costs and expenses, including reasonable attorneys’ fees, incurred
by Lender in the collection of this Note upon any Event of Default.

 

11.         Obligation for Fees and Expenses. Borrower agrees to pay immediately
upon demand all costs and expenses of Lender, including reasonable attorneys’
fees, (a) if after default this Note be placed in the hands of an attorney or
attorneys, or other appropriate agent(s) for collection; (b) if after an Event
of Default hereunder, Lender finds it necessary or desirable to secure the
services or advice of one or more attorneys with regard to collection of this
Note against Borrower, any guarantor or any other party liable therefor or for
the protection of its rights under this Note.

 

12.         No Waiver. The acceptance by Lender of any payments under this Note
after the date that such payment is due shall not constitute a waiver of the
right to require prompt payment when due of future or succeeding payments or to
declare a default as herein provided for any failure to so pay. The acceptance
by Lender of the payment of a portion of any installment at any time that such
installment is in its entirety due and payable shall not cure such default and
shall not constitute a waiver of Lender’s rights to require full payment when
due of all future or succeeding installments.

 

3

 



 

13.         Governing Law. This Note is governed by the laws of the State of
California, without regard to conflict or choice of law principles that would
result in the application of any law other than the laws of the State of
California.

 

14.         Assignment and Delegation. Borrower shall have no right to assign
its rights hereunder, or to delegate any of its obligations hereunder. Lender
shall be entitled to delegate its obligations hereunder and to assign this Note
in whole or in part to any person or entity without the consent of Borrower.

 

15.         Remedies Cumulative. If Lender delays in exercising or fails to
exercise any of its rights under this Note, that delay or failure will not
constitute a waiver of any of Lender’s rights or of any breach, default, or
failure of condition under this Note. No waiver by Lender of any of its rights
or of any breach, default or failure of a condition under this Note shall be
effective unless it is stated in writing signed by Lender. All of Lender’s
remedies in connection with this Note or under applicable law shall be
cumulative, and Lender’s exercise of any one or more of those remedies will not
constitute an election of remedies. Time is expressly made of the essence with
respect to every provision hereof.

 

16.         Participation. Borrower understands that Lender may transfer this
Note, or sell or grant participation in some or all of Borrower’s indebtedness
outstanding under this Note. In connection with any such transaction, Lender may
disclose to each prospective and actual transferee, purchaser or participant all
documents and information relating to the Loan. Lender shall give Borrower
notice of any such transfer, sale or grant.

 

17.         Notices. Any notice, demand, consent, approval, direction, agreement
or other communication (any “Notice”) required or permitted hereunder shall be
in writing and shall be validly given and effectively served if mailed by United
States mail, first class or certified mail, return receipt requested, postage
prepaid, sent by or if sent by verifiable facsimile or e-mail. Any Notice shall
be deemed to have been validly given and effectively served hereunder three (3)
days after so mailed or on the business day the facsimile or e-mail was sent if
delivered during normal business hours, or else on the next succeeding business
day. Any person shall have the right to specify, from time to time, as its
address or addresses for purposes of this Note, any other address or addresses
upon giving three (3) days’ notice thereof to each other person then entitled to
receive notices or other instruments hereunder.

 

18.         Counterparts. This Note may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together
comprise but a single instrument.

 

[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Senior Promissory Note as of the date first written above.

 

  BORROWER       Loton, Corp.       By:     Name:     Its: Director        
LENDER         Trinad Capital Master Fund, Ltd.         By:     Name: Robert S.
Ellin   Its: Director

 

[SIGNATURE PAGE FOR AMENDED AND RESTATED Senior PROMISSORY NOTE]

 



5

